Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1 and 12 recites “charging current, T;… temperatures, ‘T’;… |di/dt| is the absolute value of a rate of charge current”. The issue here is not only is T and ‘T’ used for describing two separate values (current and temperature, respectively), but current is described by both T and i. The examiner recommends replacing the first T with “i” and the “ ‘T’ ” (i.e. second T) with “ T ” so as to improve the clarity of the claims.
Claims 2-11 and 13-20 are objected to as the applicant states “A method of charging a battery system according…” in Claims 2-9 and “A battery charging system according….” in Claims 13-20 (line 1 of each claim). Emend the former to “The NLV-based method for charging the battery system according” and the latter to “The battery charging system according”.
As for Claims 10 and 11, Claim 10 should be rewritten from “A method of charging a battery system according to claim 1, wherein the NLV-based method is combined” 
to
“A method of charging the battery system comprising: the NLV-based method according to Claim 1; wherein the NLV-based method is combined”. Performing this change will make it clear that the NLV-based method is not combined with itself, while also making clear that the charging system of claim 1 is the same as for claim 10.
Furthermore, for Claim 11, emend “A method of charging a battery…” to “The method of charging the battery”.

Claims 1 and 12, applicant claims “rate of charging current” in line 2. Emend to “rate of the battery system charging current” for Claim 1. Do so also for Claim 12 is the previous stanza is amended as suggested.
Claims 8 and 19, applicant claims “wherein SOC is” in line 2. Emend to “wherein the battery system is”.
For Claim 12, claims recite “a computing system” thrice. If the same computing system is meant, emend the 2nd & 3rd occurrence to “the computing system”. If meant to be different, claim the 1st as “a first computing system”, the 2nd as “a second computing system”, and the 3rd  as “a third computing system”.
For Claim 12, rename the sensors from parts (a)-(e) [excluding the 2nd voltage sensor] as e.g. first sensors, second sensors, third sensors, and fourth sensors.
Claims 10 and 11: applicant recites “and” for the CC, CCCV, and CPC protocol” but the examiner cannot find sufficient written description for all four methods used together in the same charging cycle. It appears to be a possible typographical error for the “and term”, especially as claim 11 makes it clear that “any one of” them are used. The examiner will also object to the specification for this issue. For purposes of examination, the examiner will assume only 1 is required from Claim 10.
For Claim 12, the applicant repeats the recitation of “sensors…voltage, V;” in parts (a) and (d). Remove one.

Please clarify whether all of the sensors in [a]-[e] of Claim 12 were meant to be plural. For instance, while it may be understandable for there to be plural voltage/current/temperature sensors, it would not make as much sense for there to be plural time sensors. For purposes of examination, the examiner will assume that the time can be either plural or singular.
For Claims 2 and 3, the applicant claims a method claim yet claims it comprises a multi-cell system. It should be amended to “wherein the method of charging is used on one cell of a multi-cell system in the battery system” for Claim 2 and “wherein the method of charging is used on the multicell system in the battery system, the multi-cell system being arranged…”
For Claim 14, emend “a multi-cell system” to “the multi-cell system” as it was already introduced in Claim 13.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensors [plural] for each of [a]-[e] and the three computing systems of [f-h] from Claim 12; relationship from Claims 1 and 12; all three methods being combined from claim 10; and the multi-cell system from claims 2, 13, and 14 must be shown or the feature(s) canceled from the claim(s). 
No new matter should be entered.



The drawings are objected to because 
Figs. 3, 6, 10, 19, 20, and 25-28 are blurry. Provide clearer drawings.
Fig. 19 is further unclear as the legend does not allow distinction (possibly the applicant originally used colors to distinguish them).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The disclosure is objected to because of the following informalities: 
Page 8, penultimate paragraph: it is apparent that while the applicant states Fig. 1, they are actually referring to Fig. 2.
Page 9, 1st paragraph: it is apparent that while the applicant states Fig. 2 they are describing Fig. 3. Due to the occurrence of these two discrepancies, the examiner suggests the applicant examine their specification to ensure other issues are not present, esp. with regards to their figures which are being described corresponding to the correct figure.
Page 10 Lines 3 and 10, applicant first recites LV in line 3 but defines it in line 10. Emend to make the definition of the acronym in line 3.  
Throughout the specification, the applicant fails to make use of subscripts to make clear what is being described is not interpreted to part an actual mathematical step but a part of a term. For instance, in pages 13 and 14, esp. top of 14, the applicant does this a few times. For example, Idrop=[(Ix+1-Ix)/Ix) could be interpreted as being equivalent to Idrop=1/Ix. It is better rewritten drop=[(Ix+1-Ix)/Ix). Emend the rest of the formulas in this way so as to improve the clarity of the disclosure.
It is apparent in line 30 of page 13 the applicant uses [I]. Did the applicant mean for this value to be the absolute value of I? If so, it should be written |I|.
In addition, the applicant varies between using T, i, and I to represent current. Emend to make the symbols consistent (i.e. use only one).
Furthermore, the applicant recites several references/applications throughout the specification, yet has failed to cite them on the information disclosure statement (IDS). The specification is objected to until these references are cited on an IDS.
As noted above, Claim 10 claims all three CC, CCCV, and CPC in the same charging cycle, while the specification seems to describe only 1. If only one, then the claims needs amending. If the claim language is to remain unchanged, then the specification will need amending unless support for all 3 in the specification can be demonstrated.
While Table 1.2 does indeed demonstrate some examples of K values, it is unclear what the “NLV Kvalue Training Factor Levels” are and how they relate to the rest of the specification (and indeed the claimed function and the functions of pages 13 and 14). Please clarify what exactly this apparently critical term is supposed to represent. In addition, explain how are the values determined to be used in relation to the equations.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



This judicial exception is not integrated into a practical application because the other limitations of measuring a number of different values is data gathering which is just insignificant extra-solution activity. Regarding claim 12, the computing system is generic and, based on the ruling in Alice, not enough (Alice ruled that just performing an abstract idea on a computer does not make the claim eligible). The same is true for the general purpose sensors performing general purpose sensing. Simply stating that charging is the intended purpose of the invention further does not integrate the it into a practical idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element taken in combination further do not amount to significantly more as they are merely recited to collect data for the mathematical concept.
The examiner notes that for Claims 10 and 11, recitation that “charging the battery by combining the NLV-based method with CC, CCCV, or CPC” would be sufficient to overcome this rejection. Claims 2, 3, and 12-14 are general purpose parts of common battery systems and so is not significantly more than the abstract idea or integrates the judicial exception into a practical application. Claims 2, 4-9, and 14-20 are simply reciting general purpose data ranges for the calculations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 7, 12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, and 11-17 of U.S. Patent No. 9065292. Although the claims at issue are not identical, they are not patentably distinct from each other because when α=1 of the applicant’s current claims and n=1 of the patent document, and the K-value is set for a value during a single calculation, the equations are the same. Furthermore, see the 103 rejections of the PGPub of the patent document of Claims 1, 7, 12, and 18 below for the obviousness rejection if K-value is changed. As for the measurement and computation of values, these values are general purpose measurements commonly performed by inventors (and the patent document describes performing them in Fig. 2 and ¶[40]), which is done to have more accurate/efficient/optimal control over a battery system, as one having ordinary skill in the art understands, & is described by the patent in ¶’s [15,19,20]). In addition, current and voltage would have to have been gathered to perform the equation of the reference application. As for the ranges, see the explanation in the 103 rejections of the PGPub of the patent document of Claims 1 and 12 of the instant application. As for the times of Claims 7 and 18 of the instant application, see the ranges in Claims 14 and 17 of the reference application. 
Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16770566 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the equations are the same between the instant and reference applications, with Kn being described as constant only for a certain period, which means it is broad enough to mean it is variable during the other period. The range for α is the same. The range for K is .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: broadly the remaining elements from the NLV-base-charging-process section from Fig. 3. More narrowly, step [F] of pages 13 & 14. Even more narrowly, the equation of the penultimate and final lines of page 13. 
The examiner’s point is for independent Claims 1 and 12, and their dependents, the equation/relationship between K and the method for charging (Claim 1)/applying of the next voltage to a previous charge voltage”. Otherwise, the applicant can cancel the claimed relationship.
While the examiner notes that Claim 12 may claim an apparatus, the essential steps for the (h) computing system are still lacking in the same way as in Claim 1. That is the purpose of the element (h) in Claim 12 is lacking without the meaning behind what the relationship is for.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recites the limitation "the absolute value" in 3rd from last line of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 15 recites the limitation "the voltage of a cell" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim. Emend to “the battery system voltage of the cell”.

Claims 9 and 20 recites the limitation “the cycle number is” in line 2 of the claims. There is insufficient antecedent basis for this limitation in the claim. Emend to “the battery system charge-discharge cycle number is”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yazami (USPGPN 20120043929).
Independent Claim 1, Yazami teaches a A Non-Linear Voltammetry (NLV)-based method for charging a battery system, comprising:
a. measuring a plurality of battery system voltages, V;
b. measuring a plurality of battery system charging current, T;
c. measuring a plurality of battery system temperatures, ‘T’;
d. measuring charge time, tch;
e. measuring a plurality of battery system state of charge, SOC;
f. measuring a plurality of charge-discharge cycle number, ‘n’ (¶[40]; Fig. 2 box 2; as the function in box 3 of Fig. 2 depends upon the time period, one having ordinary skill in the art understands that the time would have been measured); and
g. applying a relationship such as: 


    PNG
    media_image1.png
    53
    115
    media_image1.png
    Greyscale
 where
 v ∂ t
is a time increase rate of voltage (V.s−1),
| ∂ i ∂ t | is the absolute value of a rate of charge current (mA.s−1)… (see ¶’s [17, 18, 42-49], especially ¶’s [45-48] which demonstrates a scenario where k(t)*rin=Constant, where k(t) is described as dv/dt and rin is described as [di/dt]n; n appears to directly correlate to the applicant’s term α; Constant appears to directly correlate to the applicant’s term K; one having ordinary skill in the art understands that a constant is something that can be varied according to the person programming the system, as noted by the applicant’s term for α, “an adjustable constant”; while the absolute value is not demonstrated, by comparing the equation from ¶[44] with that from ¶[45], it is apparent that the applicant substituted the ± term with an absolute value term, where one having ordinary skill in the understands that the charging of a battery system should increase during charging in order to allow the battery state of charge to increase; in doing so the ± would provide a – when the k(t) is negative and + when the k(t) is positive to preserve the increase in voltage). While Yazami fails to explicitly teach that the Constant value is a variable parameter (but does mention that is has the potential to be varied, see ¶[20], one having ordinary skill in the art understands that it would have been obvious to try to substitute the Constant value (applicant’s K) with a variable. As there are two finite types of non-linear systems (monotonic and non-monotonic) switching the constant value with a variable K value would permit the investigation of the method of Yazami to be performed beyond the inverse relationship shown in example 1 (i.e. a non-monotonic system, which is not necessarily taught away from by Yazami as the inverse system was only described as an example). 
In addition, taking the applicant’s base equation from line 30 of page 13 of the specification, it is evident that when α [applicant]/n [Yazami] =1, the equations are identical, i.e. 
nlv-next = Vnlv-prev + Kvalue * [{1/(d|I|/dt)}*dt] = Vnlv-prev + (dV/dt)*dt = Vo±k(t)*t. As the applicant’s range for α includes 1, it would have obvious to a person having ordinary skill in the art that it would be met [see also ¶[15] which describes the range for n of Yazami as being between 0 and infinity and is selected to provide partial or complete charging for charging times ranging from 1 minute to 100hrs in ¶’s [20, 45]. This range for n of Yazami both overlaps (MPEP 2144.05) with the applicant’s range and the exact values of the applicant’s range are a design choice, which lacking a showing of criticality, would be evident and obvious to try to one having ordinary skill in the art to obtain similar results via experimentation. The examiner understands the same obviousness to a person having ordinary skill in the art would work for the K variable parameter range, which seems to only be a term which is calculated using the multiplication of a C-rate and a voltage change over time. Such ranges are often found to protect systems from damage and efficiently charge in a set period of time (see ¶’s [15, 19, 20], which demonstrates Yazami had these motivations at least for the set amount of time, while efficiently and safely charging ¶’s [15, 19, 20]). 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Yazami with K is a variable parameter, 0.006≤K≤300, and α is an adjustable constant 0.01≤α≤100 to at least provide improved efficiency and safety.
Independent Claim 12, Yazami teaches a battery charging system (Fig. 1) comprising:
a. sensors for measuring a plurality of battery system voltages, V;
b. sensors for measuring a plurality of battery system currents, T;
c. sensors for measuring a plurality of battery system temperatures, ‘T’;
d. sensors for measuring a plurality of battery system voltages, V;

f. a computing system for measuring a battery system state of charge, SOC (104, ¶[40]);
g. a computing system for measuring a battery system charge-discharge cycle number (104, ¶[40]); and
h. a computing system (104) for applying a relationship such as:

    PNG
    media_image2.png
    53
    115
    media_image2.png
    Greyscale
 where
∂ v ∂ t
is a time increase rate of voltage (V.s−1),
| ∂ i ∂ t | is the absolute value of a rate of charge current (mA.s−1)… (see ¶’s [17, 18, 42-49], especially ¶’s [45-48] which demonstrates a scenario where k(t)*rin=Constant, where k(t) is described as dv/dt and rin is described as [di/dt]n; n appears to directly correlate to the applicant’s term α; Constant appears to directly correlate to the applicant’s term K; one having ordinary skill in the art understands that a constant is something that can be varied according to the person programming the system, as noted by the applicant’s term for α, “an adjustable constant”; while the absolute value is not demonstrated, by comparing the equation from ¶[44] with that from ¶[45], it is apparent that the applicant substituted the ± term with an absolute value term, where one having ordinary skill in the understands that the charging of a battery system should increase during charging in order to allow the battery state of charge to increase; in doing so the ± would provide a – when the k(t) is negative and + when the k(t) is positive to preserve the increase in voltage). While Yazami fails to explicitly teach that the Constant value is a variable parameter 
In addition, taking the applicant’s base equation from line 30 of page 13 of the specification, it is evident that when α [applicant]/n [Yazami] =1, the equations are identical, i.e. 
Vnlv-next = Vnlv-prev + Kvalue * [{1/(d|I|/dt)}*dt] = Vnlv-prev + (dV/dt)*dt = Vo±k(t)*t. As the applicant’s range for α includes 1, it would have obvious to a person having ordinary skill in the art that it would be met [see also ¶[15] which describes the range for n of Yazami as being between 0 and infinity and is selected to provide partial or complete charging for charging times ranging from 1 minute to 100hrs in ¶’s [20, 45]. This range for n of Yazami both overlaps (MPEP 2144.05) with the applicant’s range and the exact values of the applicant’s range are a design choice, which lacking a showing of criticality, would be evident and obvious to try to one having ordinary skill in the art to obtain similar results via experimentation. The examiner understands the same obviousness to a person having ordinary skill in the art would work for the K variable parameter range, which seems to only be a term which is calculated using the multiplication of a C-rate and a voltage change over time. Such ranges are often found to protect systems from damage and efficiently charge in a set period of time (see ¶’s [15, 19, 20], which demonstrates Yazami had these motivations at least for the set amount of time, while efficiently and safely charging ¶’s [15, 19, 20]). 

Dependent Claims 4 and 15, Yazami teaches the voltage of a cell is between 2V and 5V (lithium ion batteries described in ¶’s [25, 39, 42] & one of ordinary skill in the art understands that li-ion batteries have a voltage range between ~3V-~4.2V, which is within this range).
Dependent Claims 5 and 16, Yazami teaches the charging current in a cell is between 0 and 10C (in ¶’s [15, 19, 20] Yazami describes completely charging a battery in a range of time between 1 minute to 100hrs, as 0.01C would represent 100hrs to complete charge while 6min would represent 10C, the applicant’s range is overlapping Yazami’s range, see MPEP 2144.05)
Dependent Claims 6 and 17, Yazami teaches a cell temperature T is between -20 'C and +55 'C (official notice taken that lithium ion batteries, see ¶’s [25, 39, 42], are operated in a range between 0oC to --50oC for commercial batteries, with some research showing -10oC is possible to charge at very low rates, while fast charging is only performed in the range from 5oC to 45oC; all of the fast charge, commercial, and research operating ranges are within this range).
Dependent Claims 7 and 18, Yazami teaches the charging time tCh from 0% SOC to 100% SOC is between 10 minutes and 2 hours (in ¶’s [15, 19, 20] Yazami describes completely charging a battery in a range of time between 1 minute to 100hrs, i.e. the full range, as 0.01C would represent 100hrs to complete charge while 6min would represent 10C, the applicant’s range is overlapping Yazami’s range, see MPEP 2144.05)
Dependent Claims 8 and 19, Yazami teaches SOC is between 0% and 100% (any battery system will have a SOC range from 0% to 100%, as one having ordinary skill in the art 
Dependent Claims 9 and 20, Yazami teaches the cycle number is 200<n<2000 (official notice taken that lithium ion batteries, see ¶’s [25, 39, 42], are able to cycle between 300-500 cycles at 0-100% SOC [i.e. to 3.0-4.2V], while 1,200-2000 cycles at below 0-100% SOC, thus the lithium ion batteries are within the applicant’s range).
Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yazami in view of Nakayama et al (USPGPN 20120306450)
Dependent Claims 2 and 3, Yazami fails to explicitly teach the battery system comprises one cell of a multi-cell system (with respect to [wrt] Claim 2), and the battery system comprises a multi-cell system, the multi-cell system being arranged in series and/or in parallel cell configuration (wrt Claim 3).
Nakayama teaches the battery system comprises one cell of a multi-cell system, and the battery system comprises a multi-cell system, the multi-cell system being arranged in series and/or in parallel cell configuration (see Figs. 1 and 2, which shows both parallel and series connections; Fig. 1 further shows current, temperature, time, and a plurality of voltage measurements, which makes it analogous with the sensing operations of Yazami). On having ordinary skill in the art understands that by having the multiple cells of Nakayama instead of the single cell of Yazami, the system is more versatile as it can adapt to more loads without having to waste too much power stepping up the voltage to higher voltage loads.
It would have been obvious to a person having ordinary skill in the art to modify Yazamin in view of Nakayam to provide improved versatility.
Claims 13 and 14, Yazami is silent to the battery system comprises one cell of a multi-cell system (wrt Claim 13), and the battery system comprises a multi-cell system, the multi-cell system being arranged in series and/or in parallel cell configuration (wrt Claim 14). 
Nakayama teaches the battery system comprises one cell of a multi-cell system, and the battery system comprises a multi-cell system, the multi-cell system being arranged in series and/or in parallel cell configuration (see Figs. 1 and 2, which shows both parallel and series connections; Fig. 1 further shows current, temperature, time, and a plurality of voltage measurements, which makes it analogous with the sensing operations of Yazami). On having ordinary skill in the art understands that by having the multiple cells of Nakayama instead of the single cell of Yazami, the system is more versatile as it can adapt to more loads without having to waste too much power stepping up the voltage to higher voltage loads.
It would have been obvious to a person having ordinary skill in the art to modify Yazamin in view of Nakayam to provide improved versatility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the 

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859